DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the term “Velcro”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term (i.e. “VELCRO®, a type of hook-and-loop fastener”).
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: in Para. 0028, Applicant recites “Neodymium” and “Rare Earth” which are capitalized unnecessarily.  Examiner suggests “neodymium” and “rare earth” instead.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 11 and 18 (and claims 12 and 19 at least due to dependency from claims 11 and 18, respectively) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, Applicant recites “the metal attachment is a magnet”, which appears to be referencing a structural element that is not part of the claimed structure of the collar, since claim 1 recites that the metal attachment is part of the neck portion of the footwear, which is only introduced within an intended use limitation.  Therefore, it is unclear what the metes and bounds of claim 7 are, since it does not further structurally limit the collar of claim 1, from which claim 7 depends.
Regarding claim 8, Applicant recites “a thickness of the collar is about 9 mm to about 10 mm”.  The claimed range of “about 9 mm to about 10 mm” is indefinite because it applies an approximating term “about” to the maximum and minimum boundaries of the range, and it is unclear whether a value outside of a non-approximated range of 9-10 mm would be acceptable.  For example, one could consider 8 mm to be “about 9 mm”, but 8 mm would fall outside of a range of about 9 mm to about 10 mm, as claimed.  Therefore, the metes and bounds of the claim are unclear.  Examiner notes that the Specification does not define any tolerances regarding how to interpret the broadening term “about”.  Correction is required.  For purposes of examination, the claimed range “about 9 mm to about 10 mm” is not being interpreted to require that the range must be between 9-10 mm, thus giving importance to the term broadening term “about” (i.e. thicknesses that are outside the exact range of 9-10 mm, for example, in the prior art, will be deemed to meet the claimed approximated range of about 9 mm to about 10 mm for the thickness, as best as can be understood).
Regarding claim 11, Applicant recites “the metal attachment”, which is indefinite in the event “at least one metal attachment” (positively recited in claim 10) includes more than one metal attachment.  Correction is required.  Examiner suggests “the at least one metal attachment” in claim 11.
Regarding claim 18, Applicant recites “further comprising at least two metal attachments disposed along the neck portion”, which appears to be referencing a structural element that is not part of the claimed structure of the collar kit, since claim 16 recites that the metal attachment is part of the neck portion of the footwear, which is only introduced within an intended use limitation (the base layer is “configured to abut a neck portion of an article of footwear”).  Therefore, it is unclear what the metes and bounds of claim 18 are, since it does not further structurally limit the collar kit structure of claim 16, from which claim 18 depends.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loeffelholz (USPN 6,175,963).
Regarding independent claim 16, Loeffelholz discloses a footwear collar kit (Abstract; Col. 1, Lines 7-9; Col. 6, Lines 13-15 all disclose that the invention can be used in shoes; Col. 6, Lines 8-10 describe that the device can be provided as a kit, together with a variety of emblems or badges; Examiner notes that the adjective phrase “footwear collar” as it describes the kit do not structurally actually require the presence of any footwear item in the kit, only the structural aspects positively recited in the body of the claim; nevertheless, the disclosure of the device of Loeffelholz being used with shoes contemplates footwear collars) comprising: a base layer (the detailed description in Loeffelholz is directed to the embodiment of a cap; however, as noted above, the device is disclosed as being capable of being implemented in shoes; therefore, the cap in the drawings is generally going to be referenced herein to identify structural components which would be present in a shoe, such as a fabric shoe upper; sectors #13 and inner panel #28 (see Fig. 3) represent a base layer) configured to abut a neck portion of an article of footwear (these layers are capable of abutting a neck portion of a hypothetical shoe; Examiner notes that the emphasized/italicized language does not further structurally define the claimed kit invention in any patentable sense), and comprising a plurality of pockets (Col. 3, Lines 29-31 describe that magnets can be secured between layers of fabric (i.e. the cavity holding the magnet would be a pocket, for each magnet), or within a specially fabricated pocket (i.e. a pocket specially fabricated for each magnet)), wherein each of the plurality of pockets comprises a magnet (first magnetically attractive element #27 is a magnet (Col. 4, Lines 66-67)) configured to couple with a corresponding metal attachment disposed along the neck portion (the magnet of each pocket is capable of coupling with a hypothetical corresponding metal attachment disposed along the neck portion of the hypothetical footwear article); and a plurality of top layers (overlays #34 on each of the emblems/badges #32 are top layers) configured to releasably and interchangeably couple with the base layer (emblems/badges #32 are releasably attachable to the base layer via magnets #36 which are magnetically attracted to the aforementioned pocketed magnets in the base layer) and conceal the plurality of magnets (Fig. 4 of Loeffelholz depicts how the size of the emblem (and the top layer overlay #34) would be capable of hiding the respective magnets therebeneath; upon attachment of all emblems/badges #32, the underlying plurality of magnets would be concealed), wherein each of the plurality of top layers comprises distinctive decorative characteristics (emblems/badges can include text, a design element, logo or combination of these (Col. 5, Lines 58-59), which are distinctive decorative characteristics, inasmuch as has been defined in the claim).
Regarding claim 17, Loeffelholz discloses that each top layer is releasably coupled to the base layer by a fastener (magnets #36 are fasteners that serve to releasably attach the emblem/badge #32 (including top layer overlay #34) to the base layer with the pocketed corresponding magnets).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 14 and 15 (claims 7 and 11 as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Watters et al. (hereinafter “Watters”) (USPN 8,413,351) in view of Loeffelholz.
Regarding independent claim 1, Watters discloses a collar (shoe system with removable covers (Title); the covers being the collar) for footwear (as noted above, the system is for shoes), the collar comprising: a layer (skin #120 is a layer) configured to abut a neck portion of the footwear (Figs. 1 and 2 depict a dress-style shoe, but Col. 1, Line 24 discloses that boot-style footwear is contemplated (i.e. boots have “neck” portions)); a plurality of magnets (second half magnets #132) coupled to the layer (second half magnets #132 are disposed in the skin #120 (i.e. the layer); Col. 2, Lines 39-40), wherein each of the plurality of magnets is configured to magnetically couple with a corresponding metal attachment on the neck portion of the footwear (Col. 2, Lines 38-40 disclose that the first half magnets are in the shoe #110 itself, to which the second half magnets are attracted via magnetism (Col. 2, Lines 40-45 of Watters)).  Watters teaches that the layer has decorative characteristics (Figs. 1 and 2 show a spotted pattern; Col. 1, Line 27 further discloses that the system can incorporate changing colors and designs), but is silent to the layer being two layers, such that there is a base layer and a top layer, the top layer attached to the base layer and concealing the plurality of magnets, wherein the top layer comprises the decorative characteristics.
Loeffelholz, as noted above, teaches a device that can be used with shoes, wherein the device involves magnets which are housed between layers (Col. 3, Lines 29-31 describe that magnets can be secured between layers of fabric (i.e. the cavity holding the magnet would be a pocket, for each magnet), or within a specially fabricated pocket (i.e. a pocket specially fabricated for each magnet)), wherein the outermost layer includes decorative elements.
Watters and Loeffelholz teach analogous inventions in the field of footwear with magnetically-attachable decorative elements.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed the skin of Watters (i.e. the layer) as a two-layer laminate with the magnets embedded between the two layers, as taught by Loeffelholz, for a variety of reasons, including (but not limited to) permitting the skin to be formed from a combination of materials (as is suggested by Watters already at Col. 2, Lines 18-21), such as having a leather base layer and a textile/fabric designer layer capable of being dyed or printed other colors.  As a result of the modification, the collar would have a base layer and a top layer, the top layer being the outermost layer and concealing magnets therebeneath that are in the base layer, the top layer having the decorative characteristics (skins allow for changing colors or designs; Col. 1, Lines 26-27 of Watters).
Regarding claim 2, the modified device of Watters (i.e. Watters in view of Loeffelholz, as explained with respect to claim 1 above) is disclosed such that the base layer comprises a plurality of pockets, wherein each of the plurality of pockets is configured to receive at least one magnet of the plurality of magnets (as is the result of the modification (i.e. the modification of the single skin layer being formed of two layers with magnet-housing pockets therebetween), there is a plurality of pockets, each pocket housing one of the second half magnets #132 of Watters).
Regarding claim 3, the modified device of Watters (i.e. Watters in view of Loeffelholz, as explained with respect to claim 1 above) is disclosed such that the collar comprises a first arm and a second arm (Fig. 2 shows opposing first and second arms), wherein the first arm and the second arm are configured to extend along a periphery of the neck portion of the footwear (Figs. 1-2 show such functionality, wherein one of each arm of the skin #120 is designed to extend along a periphery of the foot opening (i.e. neck portion); as noted above, the Watters footwear may be a boot style, not necessarily the high-heel style shown in the Figures, wherein the boot style footwear would have a more pronounced “neck” portion, as is typical of boots).
Regarding claim 4, the modified device of Watters (i.e. Watters in view of Loeffelholz, as explained with respect to claims 1 and 3 above) is disclosed such that each arm has a length, but is silent to specifying the length and is therefore silent to the length of each arm being about 150 mm.  However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for each of the arms to have been about 150 mm since footwear articles come in large varieties of sizes (i.e. smallest typically for toddlers and largest typically for full-grown adults), and each arm being “about 150 mm” would be reasonably sized to fit a shoe somewhere in the wide ranges of shoe sizes that exist between a toddler size and an adult size.  Examiner notes that a size of exactly 150 mm is not needed to be present in the prior art, giving importance to the broadening term “about”, and Applicant has not defined any particular tolerance levels in the Specification by which to interpret the broadening term “about”.  Examiner further notes that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05(II)(B).
Regarding claims 5 and 6, the modified device of Watters (i.e. Watters in view of Loeffelholz, as explained with respect to claims 1 and 3 above) is disclosed such that the plurality of magnets comprises a first magnet coupled to the first arm of the collar and a second magnet coupled to the second arm of the collar (claim 5) (instances of magnets #132 are seen in Fig. 2 to be located along both arms of the skin #120 (i.e. collar)), wherein the plurality of magnets comprises a third magnet coupled to a median portion of the collar (claim 6) (at least one magnet #132 in the skin is present in an arbitrary median “portion” of the collar that is between respective magnets disposed rearwardly thereof in Fig. 2 (which constitute the first and second magnets above); Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)).
Regarding claim 7, the modified device of Watters (i.e. Watters in view of Loeffelholz, as explained with respect to claim 1 above) is disclosed such that the metal attachment is a magnet (magnets #130; Examiner notes that claim 4 does not further structurally define the claimed invention in any patentable sense, as it is directed to the hypothetical footwear structure, as best as can be understood).
Regarding claim 9, the modified device of Watters (i.e. Watters in view of Loeffelholz, as explained with respect to claim 1 above) is disclosed such that the collar is made of leather (Col. 2, Lines 18-20 discloses that the skin (i.e. collar) can be made of leather, among other materials and/or combinations).
Regarding independent claim 10, Watters discloses a boot (Figs. 1 and 2 depict a dress-style shoe, but Col. 1, Line 24 discloses that boot-style footwear is contemplated (i.e. boots have “neck” portions)) comprising: a neck portion defining a foot entry opening (Col. 1, Line 24 discloses that boot-style footwear is contemplated (i.e. boots have “neck” portions); there would also be a foot entry opening in the boot embodiment); at least one metal attachment disposed along the neck portion (Col. 2, Lines 38-40 disclose that the first half magnets are in the shoe #110 itself (i.e. at least one metal attachment)); and a collar removably coupled to the neck portion of the boot and extending along a periphery of the neck portion (magnetics permit skin (i.e. collar) to be removably coupled to the boot’s neck portion and extend along the neck portion’s periphery), the collar comprising: a layer configured to abut the neck portion of the boot; a plurality of magnets attached to the layer, each magnet being configured to magnetically couple with the at least one metal attachment on the neck portion.  As noted above, Watters teaches that the layer has decorative characteristics (Figs. 1 and 2 show a spotted pattern; Col. 1, Line 27 further discloses that the system can incorporate changing colors and designs), but is silent to the layer being two layers, such that there is a base layer and a top layer, the top layer attached to the base layer and concealing the plurality of magnets, wherein the top layer comprises the decorative characteristics.
Loeffelholz, as noted above, teaches a device that can be used with shoes, wherein the device involves magnets which are housed between layers (Col. 3, Lines 29-31 describe that magnets can be secured between layers of fabric (i.e. the cavity holding the magnet would be a pocket, for each magnet), or within a specially fabricated pocket (i.e. a pocket specially fabricated for each magnet)), wherein the outermost layer includes decorative elements.
As noted above, Watters and Loeffelholz teach analogous inventions in the field of footwear with magnetically-attachable decorative elements.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed the skin of Watters (i.e. the layer) as a two-layer laminate with the magnets embedded between the two layers, as taught by Loeffelholz, for a variety of reasons, including (but not limited to) permitting the skin to be formed from a combination of materials (as is suggested by Watters already at Col. 2, Lines 18-21), such as having a leather base layer and a textile/fabric designer layer capable of being dyed or printed other colors.  As a result of the modification, the collar would have a base layer and a top layer, the top layer being the outermost layer and concealing magnets therebeneath that are in the base layer, the top layer having the decorative characteristics (skins allow for changing colors or designs; Col. 1, Lines 26-27 of Watters).
Regarding claim 11, the modified boot of Watters (i.e. Watters in view of Loeffelholz, as explained with respect to independent claim 10 above) is disclosed such that the [at least one] metal attachment comprises a first metal insert and a second metal insert coupled to the neck portion of the boot (magnets #130 are present as at least first and second metal inserts coupled to the neck portion).
Regarding claim 14, the modified boot of Watters (i.e. Watters in view of Loeffelholz, as explained with respect to independent claim 10 above) is disclosed such that the base layer of the collar comprises a plurality of pockets, each pocket configured to house at least one of the plurality of magnets (as is the result of the modification (i.e. the modification of the single skin layer being formed of two layers with magnet-housing pockets therebetween), there is a plurality of pockets, each pocket housing one of the second half magnets #132 of Watters).
Regarding claim 15, the modified boot of Watters (i.e. Watters in view of Loeffelholz, as explained with respect to independent claim 10 above) is disclosed such that the collar is made of leather (Col. 2, Lines 18-20 discloses that the skin (i.e. collar) can be made of leather, among other materials and/or combinations).
Claim 8, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Watters in view of Loeffelholz as applied to claim 1 above, and further in view of Long (US 2007/0151084).
Regarding claim 8, the modified device of Watters (i.e. Watters in view of Loeffelholz, as explained with respect to claim 1 above) is disclosed to teach all the limitations of claim 1, as set forth above, but is silent to disclosing the thickness of the skin (i.e. collar; although, since it is a three-dimensional structure, it does have at least some measurable amount of thickness), and is therefore silent to the collar having a thickness being about 9 mm to about 10 mm.
Long teaches a shoe with a magnetic decorative attachment, wherein the material of the cloth, leather, rubber, etc. is contemplated to be as thick as 0.5 inch or 1 inch (Para. 0028 of Long) and still be usable with magnets that can emit magnetic forces between such thicknesses.
Modified Watters and Long teach analogous inventions in the field of shoes with magnetic decorative attachments.  Absent a showing of criticality with respect to the thickness of the collar being about 9 mm to about 10 mm (no particular unpredictable benefit is disclosed by Applicant as to why this range would be better than some other thickness), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed the skin of Watters to be 0.5 inch (which corresponds to 12.7 mm, which would be “about 10 mm”, as best as the indefinite range of about 9 mm to about 10 mm can be understood), for a variety of reasons, including (but not limited to) in order to provide the skin with a thickness that would be less likely to be damaged as compared to a thinner skin, and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II)(A).
Claim 12, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Watters in view of Loeffelholz as applied to claims 10 and 11 above, and further in view of Famolare (USPN 3,810,319).
Regarding claim 12, the modified boot of Watters (i.e. Watters in view of Loeffelholz, as explained with respect to claims 10 and 11 above) is disclosed to teach all the limitations of claims 10 and 11, as set forth above, but is silent to specifying any details about the boot, and is therefore silent to the boot having a zipper secured to a side portion of the boot, wherein the first metal insert is attached to one side of the zipper and the second metal insert is attached to other side of the zipper.
Famolare teaches a clog boot that has a neck portion with a vertical zipper #170 on a side portion thereof (see Fig. 9 of Famolare), which allows the neck (legging #150) to be quickly opened and closed along substantially its full length, for foot insertion and removal (Col. 6, Lines 18-24 of Famolare).
Modified Watters and Famolare teach analogous inventions in the field of boots.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the side zipper of Famolare into the boot of Watters in order to allow the neck portion to be quickly opened and closed along substantially the zipper’s full length, for foot insertion and removal (Col. 6, Lines 18-24 of Famolare).  As a result of the modification, the first metal insert (one of magnets #130) would be on one side of the zipper and the second metal insert (i.e. another one of magnets) would be on the other side of the zipper, when viewing the spacing of the magnets in Watters’ illustrated example.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Watters in view of Loeffelholz as applied to claim 10 above, and further in view of Long.
Regarding claim 13, the modified boot of Watters (i.e. Watters in view of Loeffelholz, as explained with respect to claim 10 above) is disclosed to teach all the limitations of claim 10, as set forth above, but is silent to each magnet of the plurality of magnets comprising neodymium metal.
Long teaches that its footwear with magnetic attachments can use neodymium magnet material (Paras. 0018 and 0027 of Long).
Modified Watters and Long teach analogous inventions in the field of footwear with magnetic decorative attachments.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the neodymium magnetic material of Long as the magnetic material of choice for the magnets in the boot of Watters, in order to provide a known magnetic material that can sufficiently magnetically attract the components together, as desired by Watters.
Claims 18 and 19, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Loeffelholz as applied to claim 16 above.
Regarding claims 18 and 19, Loeffelholz teaches all the limitations of claim 16, as set forth above.  Loeffelholz teaches that the device can be used with shoes, but does not specify any details about the shoe structure and it cannot be determined whether there would be at least two metal attachments disposed along the neck portion of the footwear, wherein the at least two metal attachments are magnets.  However, it would at least have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the neck portion of the hypothetical footwear to have included at least two metal magnets in order to permit the magnetic decorative emblems to be affixable thereto.  Examiner notes that since claims 18-19 describe the structural aspects of the footwear, the prior art need not actually meet the limitations of claims 18-19 since the footwear is never actually positively recited in claim 16 as being part of the footwear collar kit itself.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all prior art cited on the PTO-892 and not relied upon in an art rejection above are relevant in the field of magnetic attachments for footwear, attachable footwear decorative devices or magnetic decorative attachments in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732